867 F.2d 615
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Silverio D. TAMBO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3365.
United States Court of Appeals, Federal Circuit.
Nov. 2, 1988.

Before ARCHER, Circuit Judge, COWEN, Senior Circuit Judge, and MAYER, Circuit Judge.

ORDER

1
Petitioner, Silverio D. Tambo, has filed a petition for review of the Merit Systems Protection Board's (MSPB) decision, No. SEO8318710440, sustaining the determination of the Office of Personnel Management (OPM) that he is ineligible for a deferred annuity under the Civil Service Retirement Act.


2
In its informal brief, OPM raised the jurisdictional issue that the petition for review herein is untimely, which we will treat as a motion to dismiss.  The record on appeal demonstrates that the petitioner received the final decision of the MSPB on May 19, 1988, but did not file his petition for review in this court until July 19, 1988, well beyond the thirty-day time limit prescribed by 5 U.S.C. Sec. 7703(b)(1) (1982).  Since the statutory filing date is jurisdictional, we are without statutory authority to consider the petition for review.   See Monzo v. Department of Transp., F.A.A., 735 F.2d 1335 (Fed.Cir.1984).

It is therefore ORDERED:

3
The petition for review is dismissed.